Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to the original application filed on 10/7/2020.    
Claims 1-74 are rejected.

CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. 
Claims 71 and 72 recite limitations “means for transmitting” and “means for receiving”.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, limitations “means for transmitting” and "means for receiving"  in claims 71-72 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
“Means for transmitting” and “means for receiving” have well understood structure.      
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-12, 14, 16-20, 23-29, 31, 33-39, 42-47, 49, 51-55, 58-64, 66, 68-74 are rejected under 35 U.S.C 103 as being unpatentable over “Intel, Remaining Details of DL PRS Design for NR Positioning", R1-1910674, 3GPP TSG RAN WG1 Meeting #98bis, Chongqing, China, October 2019” (hereinafter as “R1-1910674”) in view of Yoon (US 2021/0352613) and Li (2018/0375631).

Regarding Claim 1, “R1-1910674” teaches a method of wireless communication performed by a user equipment (UE) engaged in a positioning session with a plurality of transmission-reception points (TRPs), comprising (“R1-1910674”, Section 3, first paragraph, fist bullet, DL PRS configuration including DL PRS transmission scheduled is to be indicated to the UE for DL PRS positioning measurements, Proposal 13, bullet 2, unique combinations of DL PRS Resource Sets (TRPs) are transmitted on orthogonal resources across predefined number of DL PRS, Fig 1, multiple DL PRS Resource Sets, section, section 2.1 paragraph 2 bullet 1, the DL PRS Resources in a DL PRS Resource Set are associated with the same TRP): 
receiving a downlink positioning reference signal (DL-PRS) configuration specifying one or more DL-PRS resource sets (“R1-1910674”, Section 3, first paragraph, fist bullet, DL PRS configuration including DL PRS transmission scheduled is to be indicated to the UE for DL PRS positioning measurements, Proposal 11, bullet 2, UE  configured with up to 2 DL PRS Resource Sets associated with single TRP), 
wherein each DL-PRS resource set is associated with a TRP of the plurality of TRPs (“R1-1910674”, Section 2.1, paragraph 2, bullet 1, a DL PRS Resource Set is defined as a set of DL PRS Resources, the DL PRS Resources in a DL PRS resource Set are associated with the same TRP), 
is configured with a transmission periodicity (“R1-1910674”, Section 2.1, paragraph 3, DL PRS occasion was defined as one instance of periodically repeated time windows where DL PRS is expected to be transmitted), 
comprises one or more DL-PRS resources that are transmitted according to the configured transmission periodicity of the DL-PRS resource set (“R1-1910674”, Section 2.1, paragraph 2, bullet 1, a DL PRS Resource Set is defined as a set of DL PRS Resources, the DL PRS Resources in a DL PRS resource Set are associated with the same TRP, Section 2.1, paragraph 3, DL PRS occasion was defined as one instance of periodically repeated time windows where DL PRS is expected to be transmitted), 
wherein each DL- PRS resource is scheduled to be repeated over one or more consecutive slots, wherein one transmission instance of a repetition of the one or more DL-PRS resources of the one or more DL-PRS resource sets corresponds to a DL-PRS instance, wherein all DL- PRS resources of the one or more DL-PRS resource sets of the DL-PRS instance are scheduled within a time window (“R1-1910674”, Section 2.1, paragraph 3, DL PRS occasion was defined as one instance of periodically repeated time windows (consecutive slots) where DL PRS is expected to be transmitted), and 
wherein a duration of the time window is less than a duration defined by a configured transmission periodicity of one of the one or more DL-PRS resource sets (“R1-1910674”, Fig 4, length of DL PRS occasion is less than DL PRS Resource Set Periodicity); 
“R1-1910674” does not explicitly teach the below limitation: 
receiving an uplink PRS (UL-PRS) configuration specifying one or more UL- PRS resource sets, wherein each UL-PRS resource set comprises one or more UL-PRS resources, and wherein the one or more UL-PRS resources are scheduled within the time window.
However Yoon teaches the below limitation:
receiving an uplink PRS (UL-PRS) configuration specifying one or more UL- PRS resource sets, wherein each UL-PRS resource set comprises one or more UL-PRS resources (Yoon, Fig 14, paragraph 190, the UE may receive information about a UL-PRS/SRS configuration from the location server and/or BS in step 1401, Paragraph 227, the BS/LMF/location server may indicate or configure the TA value to the UE in relation to a specific UL-PRS/SRS resource and/or a specific UL-PRS/SRS resource set);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of “R1-1910674” by adding UL-PRS configuration specifying one or more UL-PRS resource sets as taught by Yoon.    Because “R1-1910674” and Yoon teach PRS resources, and specifically Yoon teaches UL-PRS configuration specifying one or more UL-PRS resource sets for the benefit of the analogous art of transmitting and receiving an uplink reference signal for positioning (Yoon, paragraph 1). 
“R1-1910674” and Yoon do not explicitly teach wherein the one or more UL-PRS resources are scheduled within the time window, however Li teaches wherein the one or more UL-PRS resources are scheduled within the time window (Li, paragraph 4, in an existing system, an uplink/downlink reference signal and an uplink/downlink physical channel are located in a same transmission time interval (TTI), and the uplink/downlink reference signal occupies a fixed time domain resource in the TTI, it is interpreted that uplink/downlink reference signal means both uplink and downlink reference signals)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of “R1-1910674” and Yoon by adding the uplink reference signals scheduled in the same time window as the downlink reference signals as taught by Li.  Because “R1-1910674”, Yoon, and Li teach reference signals, and specifically Li teaches the uplink reference signals scheduled in the same time window as the downlink reference signals for the benefit of the analogous art of a reference signal transmission method (Li, abstract).

Regarding Claim 2, “R1-1910674”, Yoon, and Li further teach further comprising: 
performing, during the time window, measurements of DL-PRS transmissions on one or more DL-PRS resources of the one or more DL-PRS resource sets (Yoon, paragraph 244, an RS for measuring reception power of detectable cells may be an SS/PBCH block and/or a DL-PRS, Since the number of RBs allocated for the DL-PRS is more than the number of RBs allocated for the SS/PBCH block, the UE may measure the DL-PRS in a wider range so that the UE detects cells in a wider range).

Regarding Claim 3, “R1-1910674”, Yoon, and Li further teach further comprising: 
reporting, to a location server, one or more of the measurements of the DL-PRS transmissions (Yoon, Fig 17, paragraph 202, the UE may determine the TA value and/or power of the UL-PRS based on the RS, which may be a DL-PRS, paragraph 203, the UE may transmit the UL-PRS/SRS based on this determined TA Value and/or power of the UL-PRS/SRS).

Regarding Claim 4, “R1-1910674”, Yoon, and Li further teach further comprising: 
transmitting, during the time window, at least one UL-PRS on the one or more UL-PRS resources (Yoon, Fig 17, paragraph 203, the UE may transmit the UL-PRS/SRS based on this determined TA value and/or power of the UL-PRS/SRS).

Regarding Claim 7, “R1-1910674”, Yoon, and Li further teach wherein the duration of the time window is a fraction of a configured transmission periodicity of one of the one or more DL-PRS resource sets (“R1-1910674”, Fig 4, length of DL PRS occasion is less than DL PRS Resource Set Periodicity).

Regarding Claim 8, “R1-1910674”, Yoon, and Li further teach wherein all of the one or more DL-PRS resource sets have the same transmission periodicity (“R1-1910674”, Page 9, “Common Settings across DL PRS Resource Sets”, first paragraph, many of the parameters describing DL PRS Resource or DL PRS Resource Set can be defined even above the DL PRS Resource Set Level and are likely to have common values across DL PRS Resource Sets in many practical configurations, such as Periodicity of DL PRS Resource Allocation (bullet 6)).

Regarding Claim 9, “R1-1910674”, Yoon, and Li further teach wherein the duration of the time window is rounded up to a slot or subframe boundary (“R1-1910674, Fig 4, DL PRS Occasion is a whole number of slots, hence it is interpreted that the DL-PRS occasion (measurement window) has been rounded up to make it a whole number of slots).

Regarding Claim 10, “R1-1910674”, Yoon, and Li further teach wherein the duration of the time window is less than the duration defined by the configured transmission periodicity based on the duration defined by the configured transmission periodicity being greater than a threshold (“R1-1910674”, Fig 4 of “R1-1910674” shows a length of the DL-PRS measurement occasion being less than a periodicity of the measurement occasions, hence it is interpreted if the threshold is the length of the time window / measurement occasion, then if the duration of the transmission periodicity is greater than this threshold then the duration of the transmission periodicity is greater than the length of the time window / measurement occasion, as is indeed the case in Fig 4).

Regarding Claim 11, “R1-1910674”, Yoon, and Li further teach wherein the time window corresponds to a DL-PRS measurement window (Yoon, paragraph 244, an RS for measuring reception power of detectable cells may be an SS/PBCH block and/or a DL-PRS, Since the number of RBs allocated for the DL-PRS is more than the number of RBs allocated for the SS/PBCH block, the UE may measure the DL-PRS in a wider range so that the UE detects cells in a wider range), the method further comprising:
receiving a slot offset parameter that specifies a start slot for the one or more DL-PRS resource sets (“R1-1910674”, Fig 4, Time Offset (slot and symbol) for DL PRS Resource(s), Section 2.1.3, third bullet, slot offset of DL PRS Resource set provides time offset to the start slot of a given DL PRS Resource Set); and 
receiving a maximum resource offset value parameter that specifies a maximum number of the DL-PRS resources of the one or more DL-PRS resource sets of the DL- PRS instance (“R1-1910674”, Proposal 12, first bullet, maximum of DL PRS Resources per DL PRS Resource Set is limited by Lmax, with Lmax = 8 for FR1 and Lmax = 64 for FR2).

Regarding Claim 12, “R1-1910674”, Yoon, and Li further teach further comprising: 
receiving a slot offset parameter that specifies a start slot for the one or more DL-PRS resource sets or the one or more UL-PRS resources (“R1-1910674”, Fig 4, Time Offset (slot and symbol) for DL PRS Resource(s), Section 2.1.3, third bullet, slot offset of DL PRS Resource set provides time offset to the start slot of a given DL PRS Resource Set); and 
receiving a maximum resource offset value parameter that specifies a maximum number of the DL-PRS resources of the one or more DL-PRS resource sets or a maximum number of the one or more UL-PRS resources (“R1-1910674”, Proposal 12, first bullet, maximum of DL PRS Resources per DL PRS Resource Set is limited by Lmax, with Lmax = 8 for FR1 and Lmax = 64 for FR2).

Regarding Claim 14, “R1-1910674”, Yoon, and Li further teach wherein each of the DL-PRS resources of the one or more DL-PRS resource sets of the DL-PRS instance is associated with at least one of the one or more UL-PRS resources (Yoon,  paragraph 190, UE may receive information about a UL-PRS/SRS configuration from the location server and/or BS in step 1401, paragraph 191, in step 1403 the UE may receive an RS for determining the TA value and/or power of a UL-PRS/SRS from the BS, the RS may be a DL-PRS).

Regarding Claim 16, “R1-1910674”, Yoon, and Li further teach wherein the one or more DL-PRS resource sets of the DL-PRS instance are configured across all the plurality of TRPs (“R1-1910674”, Section 3, paragraph 2, bullet one, TRPs are identified by PRS IDs, Section 3.1, first paragraph, the predefined mode schedules PRS transmissions from all stations across configured orthogonal PRS resources (i.e. maps unique PRS IDs / stations IDs) in each DL PRS occasion, Section 3.1.1, first paragraph, first two bullets, N.sub.PRS-ID is the maximum number of PRS IDs supported by specification, I.sub.PRS-ID is the set of all PRS IDs, from 0 to N.sub.PRS-ID -1, Section 3.1.1, Example #1, N.sub.PRS-ID =9, I.sub.PRS-ID from 0 to 8, Fig 7, all PRS IDs (TRPs) are contained in each PRS occasion).

Regarding Claim 17, “R1-1910674”, Yoon, and Li further teach wherein all of the one or more UL-PRS resources are scheduled within the time window (Li, paragraph 4, in an existing system, an uplink/downlink reference signal and an uplink/downlink physical channel are located in a same transmission time interval (TTI), and the uplink/downlink reference signal occupies a fixed time domain resource in the TTI, it is interpreted that uplink/downlink reference signal means both uplink and downlink reference signals).

Regarding Claim 18, R1-1910674”, Yoon, and Li  further teach wherein: 
not all of the one or more UL-PRS resources are scheduled within the time window (“R1-1910674”, section 2.1, paragraph 3, a DL PRS occasion is defined as an instance of periodically repeated time windows where DL PRS is expected to be transmitted, hence there may be occasion where DL PRS is unexpectedly transmitted outside the window), and 
based on not all of the one or more UL-PRS resources being scheduled within the time window, an accuracy requirement for the positioning session is less than an accuracy requirement for the positioning session when all of the one or more UL-PRS resources are scheduled within the time window (“R1-1910674”, section 2.1, paragraph 3, a DL PRS occasion is defined as an instance of periodically repeated time windows where DL PRS is expected to be transmitted, hence a transmission outside this expected window may not be captured and hence accuracy or reliability would be lower).

Regarding Claim 19, “R1-1910674”teaches a method of wireless communication performed by a positioning entity, comprising (R1-1910674”, Section 3, first paragraph, fist bullet, DL PRS configuration including DL PRS transmission scheduled is to be indicated to the UE for DL PRS positioning measurements, the base station or network entity that sends the DL PRS configuration to the UE would be considered a positioning entity): 
transmitting, to a user equipment (UE) engaged in a positioning session with a plurality of transmission-reception points (TRPs), a downlink positioning reference signal (DL-PRS) configuration specifying one or more DL-PRS resource sets of a DL- PRS instance (“R1-1910674”, Section 3, first paragraph, fist bullet, DL PRS configuration including DL PRS transmission scheduled is to be indicated to the UE for DL PRS positioning measurements, Proposal 11, bullet 2, UE  configured with up to 2 DL PRS Resource Sets associated with single TRP), 
wherein each DL-PRS resource set is associated with a TRP of the plurality of TRPs (“R1-1910674”, Section 2.1, paragraph 2, bullet 1, a DL PRS Resource Set is defined as a set of DL PRS Resources, the DL PRS Resources in a DL PRS resource Set are associated with the same TRP), 
is configured with a transmission periodicity (“R1-1910674”, Section 2.1, paragraph 3, DL PRS occasion was defined as one instance of periodically repeated time windows where DL PRS is expected to be transmitted), 
comprises one or more DL-PRS resources that are transmitted according to the configured transmission periodicity of the DL-PRS resource set (“R1-1910674”, Section 2.1, paragraph 2, bullet 1, a DL PRS Resource Set is defined as a set of DL PRS Resources, the DL PRS Resources in a DL PRS resource Set are associated with the same TRP, Section 2.1, paragraph 3, DL PRS occasion was defined as one instance of periodically repeated time windows where DL PRS is expected to be transmitted), 
wherein each DL-PRS resource is scheduled to be repeated over one or more consecutive slots, wherein one transmission instance of a repetition of the one or more DL-PRS resources of the one or more DL-PRS resource sets corresponds to a DL-PRS instance, wherein all DL-PRS resources of the one or more DL-PRS resource sets of the DL-PRS instance are scheduled within a time window (“R1-1910674”, Section 2.1, paragraph 3, DL PRS occasion was defined as one instance of periodically repeated time windows (consecutive slots) where DL PRS is expected to be transmitted), and 
wherein a duration of the time window is less than a duration defined by a configured transmission periodicity of one of the one or more DL-PRS resource sets (“R1-1910674”, Fig 4, length of DL PRS occasion is less than DL PRS Resource Set Periodicity); 
“R1-1910674” does not explicitly teach the below limitation:
transmitting, to the UE, an uplink PRS (UL-PRS) configuration specifying one or more UL-PRS resource sets, wherein each UL-PRS resource set comprises one or more UL-PRS resources, and wherein the one or more UL-PRS resources are scheduled within the time window.
However Yoon teaches the below limitation:
transmitting, to the UE, an uplink PRS (UL-PRS) configuration specifying one or more UL-PRS resource sets, wherein each UL-PRS resource set comprises one or more UL-PRS resources, and wherein the one or more UL-PRS resources are scheduled within the time window (Yoon, Fig 14, paragraph 190, the UE may receive information about a UL-PRS/SRS configuration from the location server and/or BS in step 1401, Paragraph 227, the BS/LMF/location server may indicate or configure the TA value to the UE in relation to a specific UL-PRS/SRS resource and/or a specific UL-PRS/SRS resource set);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of “R1-1910674” by adding UL-PRS configuration specifying one or more UL-PRS resource sets as taught by Yoon.    Because “R1-1910674” and Yoon teach PRS resources, and specifically Yoon teaches UL-PRS configuration specifying one or more UL-PRS resource sets for the benefit of the analogous art of transmitting and receiving an uplink reference signal for positioning (Yoon, paragraph 1). 
“R1-190674” and Yoon do not explicitly teach wherein the one or more UL-PRS resources are scheduled within the time window, however Li teaches wherein the one or more UL-PRS resources are scheduled within the time window (Li, paragraph 4, in an existing system, an uplink/downlink reference signal and an uplink/downlink physical channel are located in a same transmission time interval (TTI), and the uplink/downlink reference signal occupies a fixed time domain resource in the TTI, it is interpreted that uplink/downlink reference signal means both uplink and downlink reference signals)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of “R1-1910674” and Yoon by adding the uplink reference signals scheduled in the same time window as the downlink reference signals as taught by Li.  Because “R1-1910674”, Yoon, and Li teach reference signals, and specifically Li teaches the uplink reference signals scheduled in the same time window as the downlink reference signals for the benefit of the analogous art of a reference signal transmission method (Li, abstract).

Regarding Claim 20, “R1-1910674”, Yoon, and Li further teach further comprising: 
receiving, from the UE, one or more of measurements of DL-PRS transmissions on one or more DL-PRS resources of the one or more DL-PRS resource sets (Yoon, paragraph 244, an RS for measuring reception power of detectable cells may be an SS/PBCH block and/or a DL-PRS, Since the number of RBs allocated for the DL-PRS is more than the number of RBs allocated for the SS/PBCH block, the UE may measure the DL-PRS in a wider range so that the UE detects cells in a wider range, Fig 17, paragraph 202, the UE may determine the TA value and/or power of the UL-PRS based on the RS, which may be a DL-PRS, paragraph 203, the UE may transmit the UL-PRS/SRS based on this determined TA Value and/or power of the UL-PRS/SRS).

Regarding Claim 23, “R1-1910674”, Yoon, and Li further teach wherein the duration of the time window is a fraction of a configured transmission periodicity of one of the one or more DL-PRS resource sets (“R1-1910674”, Fig 4, length of DL PRS occasion is less than DL PRS Resource Set Periodicity).

Regarding Claim 24, “R1-1910674”, Yoon, and Li further teach wherein all of the one or more DL-PRS resource sets have the same transmission periodicity (“R1-1910674”, Page 9, “Common Settings across DL PRS Resource Sets”, first paragraph, many of the parameters describing DL PRS Resource or DL PRS Resource Set can be defined even above the DL PRS Resource Set Level and are likely to have common values across DL PRS Resource Sets in many practical configurations, such as Periodicity of DL PRS Resource Allocation (bullet 6)).

Regarding Claim 25, “R1-1910674”, Yoon, and Li further teach wherein the duration of the time window is rounded up to a slot or subframe boundary (“R1-1910674, Fig 4, DL PRS Occasion is a whole number of slots, hence it is interpreted that the DL-PRS occasion (measurement window) has been rounded up to make it a whole number of slots).

Regarding Claim 26, “R1-1910674”, Yoon, and Li further teach wherein the duration of the time window is less than the duration defined by the configured transmission periodicity based on the duration defined by the configured transmission periodicity being greater than a threshold (“R1-1910674”, Fig 4 of “R1-1910674” shows a length of the DL-PRS measurement occasion being less than a periodicity of the measurement occasions, hence it is interpreted if the threshold is the length of the time window / measurement occasion, then if the duration of the transmission periodicity is greater than this threshold then the duration of the transmission periodicity is greater than the length of the time window / measurement occasion, as is indeed the case in Fig 4).

Regarding Claim 27, “R1-1910674”, Yoon, and Li further teach wherein the time window corresponds to a DL-PRS measurement window (Yoon, paragraph 244, an RS for measuring reception power of detectable cells may be an SS/PBCH block and/or a DL-PRS, Since the number of RBs allocated for the DL-PRS is more than the number of RBs allocated for the SS/PBCH block, the UE may measure the DL-PRS in a wider range so that the UE detects cells in a wider range), the method further comprising:
transmitting, to the UE, a slot offset parameter that specifies a start slot for the one or more DL-PRS resource sets (“R1-1910674”, Fig 4, Time Offset (slot and symbol) for DL PRS Resource(s), Section 2.1.3, third bullet, slot offset of DL PRS Resource set provides time offset to the start slot of a given DL PRS Resource Set); and 
transmitting, to the UE, a maximum resource offset value parameter that specifies a maximum number of the DL-PRS resources of the one or more DL-PRS resource sets of the PRS instance (“R1-1910674”, Proposal 12, first bullet, maximum of DL PRS Resources per DL PRS Resource Set is limited by Lmax, with Lmax = 8 for FR1 and Lmax = 64 for FR2).

Regarding Claim 28, “R1-1910674”, Yoon, and Li further teach further comprising: 
transmitting, to the UE, a slot offset parameter that specifies a start slot for the one or more DL-PRS resource sets or the one or more UL-PRS resources (“R1-1910674”, Fig 4, Time Offset (slot and symbol) for DL PRS Resource(s), Section 2.1.3, third bullet, slot offset of DL PRS Resource set provides time offset to the start slot of a given DL PRS Resource Set); and
transmitting, to the UE, a maximum resource offset value parameter that specifies a maximum number of the DL-PRS resources of the one or more DL-PRS resource sets or a maximum number of the one or more UL-PRS resources (“R1-1910674”, Proposal 12, first bullet, maximum of DL PRS Resources per DL PRS Resource Set is limited by Lmax, with Lmax = 8 for FR1 and Lmax = 64 for FR2).

Regarding Claim 29, “R1-1910674”, Yoon, and Li further teach further comprising: 
transmitting, to the plurality of TRPs, the DL-PRS configuration (“R1-1910674”, Fig 1, each DL PRS Resource Set would correspond to a base station / TRP, hence each base station / TRP was configured with a  DL-PRS configuration).

Regarding Claim 31, “R1-1910674”, Yoon, and Li further teach wherein each of the DL-PRS resources of the one or more DL-PRS resource sets of the DL-PRS instance is associated with at least one of the one or more UL-PRS resources (Yoon,  paragraph 190, UE may receive information about a UL-PRS/SRS configuration from the location server and/or BS in step 1401, paragraph 191, in step 1403 the UE may receive an RS for determining the TA value and/or power of a UL-PRS/SRS from the BS, the RS may be a DL-PRS).

Regarding Claim 33, “R1-1910674”, Yoon, and Li further teach wherein the one or more DL-PRS resource sets of the DL-PRS instance are configured across all the plurality of TRPs (“R1-1910674”, Section 3, paragraph 2, bullet one, TRPs are identified by PRS IDs, Section 3.1, first paragraph, the predefined mode schedules PRS transmissions from all stations across configured orthogonal PRS resources (i.e. maps unique PRS IDs / stations IDs) in each DL PRS occasion, Section 3.1.1, first paragraph, first two bullets, N.sub.PRS-ID is the maximum number of PRS IDs supported by specification, I.sub.PRS-ID is the set of all PRS IDs, from 0 to N.sub.PRS-ID -1, Section 3.1.1, Example #1, N.sub.PRS-ID =9, I.sub.PRS-ID from 0 to 8, Fig 7, all PRS IDs (TRPs) are contained in each PRS occasion).

Regarding Claim 34, “R1-1910674”, Yoon, and Li further teach wherein all of the one or more UL-PRS resources are scheduled within the time window (Li, paragraph 4, in an existing system, an uplink/downlink reference signal and an uplink/downlink physical channel are located in a same transmission time interval (TTI), and the uplink/downlink reference signal occupies a fixed time domain resource in the TTI, it is interpreted that uplink/downlink reference signal means both uplink and downlink reference signals).

Regarding Claim 35, “R1-1910674”, Yoon, and Li further teach wherein: 
not all of the one or more UL-PRS resources are scheduled within the time window (“R1-1910674”, section 2.1, paragraph 3, a DL PRS occasion is defined as an instance of periodically repeated time windows where DL PRS is expected to be transmitted, hence there may be occasion where DL PRS is unexpectedly transmitted outside the window), and 
based on not all of the one or more UL-PRS resources being scheduled within the time window, an accuracy requirement for the positioning session is less than an accuracy requirement for the positioning session when all of the one or more UL-PRS resources are scheduled within the time window (“R1-1910674”, section 2.1, paragraph 3, a DL PRS occasion is defined as an instance of periodically repeated time windows where DL PRS is expected to be transmitted, hence a transmission outside this expected window may not be captured and hence accuracy or reliability would be lower).

Regarding Claim 36, “R1-1910674”teaches a user equipment (UE), comprising (“R1-1910674”, Section 3, first paragraph, fist bullet, DL PRS configuration including DL PRS transmission scheduled is to be indicated to the UE for DL PRS positioning measurements): 
a memory (“R1-1910674”, Section 3, first paragraph, fist bullet, DL PRS configuration including DL PRS transmission scheduled is to be indicated to the UE for DL PRS positioning measurements, inherently a UE would have a transceiver, a memory, and a processor); 
at least one transceiver (“R1-1910674”, Section 3, first paragraph, fist bullet, DL PRS configuration including DL PRS transmission scheduled is to be indicated to the UE for DL PRS positioning measurements, inherently a UE would have a transceiver, a memory, and a processor); and 
at least one processor communicatively coupled to the memory and the at least one transceiver, the at least one processor configured to (“R1-1910674”, Section 3, first paragraph, fist bullet, DL PRS configuration including DL PRS transmission scheduled is to be indicated to the UE for DL PRS positioning measurements, inherently a UE would have a transceiver, a memory, and a processor): 
receive, during a positioning session with a plurality of transmission- reception points (TRPs), via the at least one transceiver, a downlink positioning reference signal (DL-PRS) configuration specifying one or more DL-PRS resource sets (“R1-1910674”, Section 3, first paragraph, fist bullet, DL PRS configuration including DL PRS transmission scheduled is to be indicated to the UE for DL PRS positioning measurements, Proposal 11, bullet 2, UE  configured with up to 2 DL PRS Resource Sets associated with single TRP), 
wherein each DL-PRS resource set is associated with a TRP of the plurality of TRPs (“R1-1910674”, Section 2.1, paragraph 2, bullet 1, a DL PRS Resource Set is defined as a set of DL PRS Resources, the DL PRS Resources in a DL PRS resource Set are associated with the same TRP), 
is configured with a transmission periodicity (“R1-1910674”, Section 2.1, paragraph 3, DL PRS occasion was defined as one instance of periodically repeated time windows where DL PRS is expected to be transmitted), 
comprises one or more DL-PRS resources that are transmitted according to the configured transmission periodicity of the DL-PRS resource set (“R1-1910674”, Section 2.1, paragraph 2, bullet 1, a DL PRS Resource Set is defined as a set of DL PRS Resources, the DL PRS Resources in a DL PRS resource Set are associated with the same TRP, Section 2.1, paragraph 3, DL PRS occasion was defined as one instance of periodically repeated time windows where DL PRS is expected to be transmitted), 
wherein each DL-PRS resource is scheduled to be repeated over one or more consecutive slots, wherein one transmission instance of a repetition of the one or more DL-PRS resources of the one or more DL-PRS resource sets corresponds to a DL-PRS instance, wherein all DL-PRS resources of the one or more DL-PRS resource sets of the DL-PRS instance are scheduled within a time window (“R1-1910674”, Section 2.1, paragraph 3, DL PRS occasion was defined as one instance of periodically repeated time windows (consecutive slots) where DL PRS is expected to be transmitted), and 
wherein a duration of the time window is less than a duration defined by a configured transmission periodicity of one of the one or more DL-PRS resource sets (“R1-1910674”, Fig 4, length of DL PRS occasion is less than DL PRS Resource Set Periodicity); 
“R1-1910674” does not explicitly teach the below limitation:
receive, via the at least one transceiver, an uplink PRS (UL-PRS) configuration specifying one or more UL-PRS resource sets, wherein each UL- PRS resource set comprises one or more UL-PRS resources, and wherein all of the one or more UL-PRS resources are scheduled within the time window.
However Yoon teaches the below limitation:
receive, via the at least one transceiver, an uplink PRS (UL-PRS) configuration specifying one or more UL-PRS resource sets, wherein each UL- PRS resource set comprises one or more UL-PRS resources (Yoon, Fig 14, paragraph 190, the UE may receive information about a UL-PRS/SRS configuration from the location server and/or BS in step 1401, Paragraph 227, the BS/LMF/location server may indicate or configure the TA value to the UE in relation to a specific UL-PRS/SRS resource and/or a specific UL-PRS/SRS resource set);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of “R1-1910674” by adding UL-PRS configuration specifying one or more UL-PRS resource sets as taught by Yoon.    Because “R1-1910674” and Yoon teach PRS resources, and specifically Yoon teaches UL-PRS configuration specifying one or more UL-PRS resource sets for the benefit of the analogous art of transmitting and receiving an uplink reference signal for positioning (Yoon, paragraph 1). 
“R1-190674” and Yoon do not explicitly teach wherein all of the one or more UL-PRS resources are scheduled within the time window, however Li teaches wherein all of the one or more UL-PRS resources are scheduled within the time window (Li, paragraph 4, in an existing system, an uplink/downlink reference signal and an uplink/downlink physical channel are located in a same transmission time interval (TTI), and the uplink/downlink reference signal occupies a fixed time domain resource in the TTI, it is interpreted that uplink/downlink reference signal means both uplink and downlink reference signals)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of “R1-1910674” and Yoon by adding the uplink reference signals scheduled in the same time window as the downlink reference signals as taught by Li.  Because “R1-1910674”, Yoon, and Li teach reference signals, and specifically Li teaches the uplink reference signals scheduled in the same time window as the downlink reference signals for the benefit of the analogous art of a reference signal transmission method (Li, abstract).
 
Regarding Claim 37, “R1-1910674”, Yoon, and Li further teach wherein the at least one processor is further configured to: 
perform, during the time window, measurements of DL-PRS transmissions on one or more DL-PRS resources of the one or more DL-PRS resource sets (Yoon, paragraph 244, an RS for measuring reception power of detectable cells may be an SS/PBCH block and/or a DL-PRS, Since the number of RBs allocated for the DL-PRS is more than the number of RBs allocated for the SS/PBCH block, the UE may measure the DL-PRS in a wider range so that the UE detects cells in a wider range).

Regarding Claim 38, “R1-1910674”, Yoon, and Li further teach wherein the at least one processor is further configured to: 
report, to a location server, one or more of the measurements of the DL-PRS transmissions (Yoon, Fig 17, paragraph 202, the UE may determine the TA value and/or power of the UL-PRS based on the RS, which may be a DL-PRS, paragraph 203, the UE may transmit the UL-PRS/SRS based on this determined TA Value and/or power of the UL-PRS/SRS).

Regarding Claim 39, “R1-1910674”, Yoon, and Li further teach wherein the at least one processor is further configured to: 
cause the at least one transceiver to transmit, during the time window, at least one UL-PRS on the one or more UL-PRS resources (Yoon, Fig 17, paragraph 203, the UE may transmit the UL-PRS/SRS based on this determined TA value and/or power of the UL-PRS/SRS).

Regarding Claim 42, “R1-1910674”, Yoon, and Li further teach wherein the duration of the time window is a fraction of a configured transmission periodicity of one of the one or more DL-PRS resource sets (“R1-1910674”, Fig 4, length of DL PRS occasion is less than DL PRS Resource Set Periodicity).

Regarding Claim 43, “R1-1910674”, Yoon, and Li further teach wherein all of the one or more DL-PRS resource sets have the same transmission periodicity (“R1-1910674”, Page 9, “Common Settings across DL PRS Resource Sets”, first paragraph, many of the parameters describing DL PRS Resource or DL PRS Resource Set can be defined even above the DL PRS Resource Set Level and are likely to have common values across DL PRS Resource Sets in many practical configurations, such as Periodicity of DL PRS Resource Allocation (bullet 6)).

Regarding Claim 44, “R1-1910674”, Yoon, and Li further teach wherein the duration of the time window is rounded up to a slot or subframe boundary (“R1-1910674, Fig 4, DL PRS Occasion is a whole number of slots, hence it is interpreted that the DL-PRS occasion (measurement window) has been rounded up to make it a whole number of slots)

Regarding Claim 45, “R1-1910674”, Yoon, and Li wherein the duration of the time window is less than the duration defined by the configured transmission periodicity based on the duration defined by the configured transmission periodicity being greater than a threshold (“R1-1910674”, Fig 4 of “R1-1910674” shows a length of the DL-PRS measurement occasion being less than a periodicity of the measurement occasions, hence it is interpreted if the threshold is the length of the time window / measurement occasion, then if the duration of the transmission periodicity is greater than this threshold then the duration of the transmission periodicity is greater than the length of the time window / measurement occasion, as is indeed the case in Fig 4).

Regarding Claim 46, “R1-1910674”, Yoon, and Li further teach wherein the time window corresponds to a DL-PRS measurement window (Yoon, paragraph 244, an RS for measuring reception power of detectable cells may be an SS/PBCH block and/or a DL-PRS, Since the number of RBs allocated for the DL-PRS is more than the number of RBs allocated for the SS/PBCH block, the UE may measure the DL-PRS in a wider range so that the UE detects cells in a wider range), and wherein the at least one processor is further configured to: 
receive, via the at least one transceiver, a slot offset parameter that specifies a start slot for the one or more DL-PRS resource sets (“R1-1910674”, Fig 4, Time Offset (slot and symbol) for DL PRS Resource(s), Section 2.1.3, third bullet, slot offset of DL PRS Resource set provides time offset to the start slot of a given DL PRS Resource Set); and 
receive, via the at least one transceiver, a maximum resource offset value parameter that specifies a maximum number of the DL-PRS resources of the one or more DL-PRS resource sets of the DL-PRS instance (“R1-1910674”, Proposal 12, first bullet, maximum of DL PRS Resources per DL PRS Resource Set is limited by Lmax, with Lmax = 8 for FR1 and Lmax = 64 for FR2).

Regarding Claim 47, “R1-1910674”, Yoon, and Li further teach wherein the at least one processor is further configured to: 
receive, via the at least one transceiver, a slot offset parameter that specifies a start slot for the one or more DL-PRS resource sets or the one or more UL-PRS resources (“R1-1910674”, Fig 4, Time Offset (slot and symbol) for DL PRS Resource(s), Section 2.1.3, third bullet, slot offset of DL PRS Resource set provides time offset to the start slot of a given DL PRS Resource Set); and 
receive, via the at least one transceiver, a maximum resource offset value parameter that specifies a maximum number of the DL-PRS resources of the one or more DL-PRS resource sets or a maximum number of the one or more UL-PRS resources (“R1-1910674”, Proposal 12, first bullet, maximum of DL PRS Resources per DL PRS Resource Set is limited by Lmax, with Lmax = 8 for FR1 and Lmax = 64 for FR2).

Regarding Claim 49, “R1-1910674”, Yoon, and Li further teach wherein each of the DL-PRS resources of the one or more DL-PRS resource sets of the DL-PRS instance is associated with at least one of the one or more UL-PRS resources (Yoon,  paragraph 190, UE may receive information about a UL-PRS/SRS configuration from the location server and/or BS in step 1401, paragraph 191, in step 1403 the UE may receive an RS for determining the TA value and/or power of a UL-PRS/SRS from the BS, the RS may be a DL-PRS).

Regarding Claim 51, “R1-1910674”, Yoon, and Li further teach wherein the one or more DL-PRS resource sets of the DL- PRS instance are configured across all the plurality of TRPs (“R1-1910674”, Section 3, paragraph 2, bullet one, TRPs are identified by PRS IDs, Section 3.1, first paragraph, the predefined mode schedules PRS transmissions from all stations across configured orthogonal PRS resources (i.e. maps unique PRS IDs / stations IDs) in each DL PRS occasion, Section 3.1.1, first paragraph, first two bullets, N.sub.PRS-ID is the maximum number of PRS IDs supported by specification, I.sub.PRS-ID is the set of all PRS IDs, from 0 to N.sub.PRS-ID -1, Section 3.1.1, Example #1, N.sub.PRS-ID =9, I.sub.PRS-ID from 0 to 8, Fig 7, all PRS IDs (TRPs) are contained in each PRS occasion).

Regarding Claim 52, “R1-1910674”, Yoon, and Li further teach wherein all of the one or more UL-PRS resources are scheduled within the time window (Li, paragraph 4, in an existing system, an uplink/downlink reference signal and an uplink/downlink physical channel are located in a same transmission time interval (TTI), and the uplink/downlink reference signal occupies a fixed time domain resource in the TTI, it is interpreted that uplink/downlink reference signal means both uplink and downlink reference signals).

Regarding Claim 53, “R1-1910674”, Yoon, and Li further teach wherein: 
not all of the one or more UL-PRS resources are scheduled within the time window (“R1-1910674”, section 2.1, paragraph 3, a DL PRS occasion is defined as an instance of periodically repeated time windows where DL PRS is expected to be transmitted, hence there may be occasion where DL PRS is unexpectedly transmitted outside the window), and 
based on not all of the one or more UL-PRS resources being scheduled within the time window, an accuracy requirement for the positioning session is less than an accuracy requirement for the positioning session when all of the one or more UL-PRS resources are scheduled within the time window (“R1-1910674”, section 2.1, paragraph 3, a DL PRS occasion is defined as an instance of periodically repeated time windows where DL PRS is expected to be transmitted, hence a transmission outside this expected window may not be captured and hence accuracy or reliability would be lower).

Regarding Claim 54, “R1-1910674”teaches a positioning entity, comprising (R1-1910674”, Section 3, first paragraph, fist bullet, DL PRS configuration including DL PRS transmission scheduled is to be indicated to the UE for DL PRS positioning measurements, the base station or network entity that sends the DL PRS configuration to the UE would be considered a positioning entity): 
a memory (R1-1910674”, Section 3, first paragraph, fist bullet, DL PRS configuration including DL PRS transmission scheduled is to be indicated to the UE for DL PRS positioning measurements, the base station or network entity that sends the DL PRS configuration to the UE would be considered a positioning entity, inherently this base station or network entity would have a network interface and a processor executing instructions stored in memory); 
at least one network interface (R1-1910674”, Section 3, first paragraph, fist bullet, DL PRS configuration including DL PRS transmission scheduled is to be indicated to the UE for DL PRS positioning measurements, the base station or network entity that sends the DL PRS configuration to the UE would be considered a positioning entity, inherently this base station or network entity would have a network interface and a processor executing instructions stored in memory); and 
at least one processor communicatively coupled to the memory and the at least one processor, the at least one processor configured to (R1-1910674”, Section 3, first paragraph, fist bullet, DL PRS configuration including DL PRS transmission scheduled is to be indicated to the UE for DL PRS positioning measurements, the base station or network entity that sends the DL PRS configuration to the UE would be considered a positioning entity, inherently this base station or network entity would have a network interface and a processor executing instructions stored in memory): 
cause the at least one network interface to transmit, to a user equipment (UE) engaged in a positioning session with a plurality of transmission-reception points (TRPs), a downlink positioning reference signal (DL-PRS) configuration specifying one or more DL-PRS resource sets of a DL-PRS instance (“R1-1910674”, Section 3, first paragraph, fist bullet, DL PRS configuration including DL PRS transmission scheduled is to be indicated to the UE for DL PRS positioning measurements, Proposal 11, bullet 2, UE  configured with up to 2 DL PRS Resource Sets associated with single TRP), 
wherein each DL-PRS resource set is associated with a TRP of the plurality of TRPs (“R1-1910674”, Section 2.1, paragraph 2, bullet 1, a DL PRS Resource Set is defined as a set of DL PRS Resources, the DL PRS Resources in a DL PRS resource Set are associated with the same TRP), 
is configured with a transmission periodicity (“R1-1910674”, Section 2.1, paragraph 3, DL PRS occasion was defined as one instance of periodically repeated time windows where DL PRS is expected to be transmitted), 
comprises one or more DL-PRS resources that are transmitted according to the configured transmission periodicity of the DL-PRS resource set (“R1-1910674”, Section 2.1, paragraph 2, bullet 1, a DL PRS Resource Set is defined as a set of DL PRS Resources, the DL PRS Resources in a DL PRS resource Set are associated with the same TRP, Section 2.1, paragraph 3, DL PRS occasion was defined as one instance of periodically repeated time windows where DL PRS is expected to be transmitted), 
wherein each DL-PRS resource is scheduled to be repeated over one or more consecutive slots, wherein one transmission instance of a repetition of the one or more DL-PRS resources of the one or more DL-PRS resource sets corresponds to a DL-PRS instance, wherein all DL-PRS resources of the one or more DL-PRS resource sets of the DL-PRS instance are scheduled within a time window (“R1-1910674”, Section 2.1, paragraph 3, DL PRS occasion was defined as one instance of periodically repeated time windows (consecutive slots) where DL PRS is expected to be transmitted), and 
wherein a duration of the time window is less than a duration defined by a configured transmission periodicity of one of the one or more DL-PRS resource sets (“R1-1910674”, Fig 4, length of DL PRS occasion is less than DL PRS Resource Set Periodicity); 
“R1-1910674” does not explicitly teach the below limitation:
cause the at least one network interface to transmit, to the UE, an uplink PRS (UL-PRS) configuration specifying one or more UL-PRS resource sets, wherein each UL-PRS resource set comprises one or more UL-PRS resources, and wherein all of the one or more UL-PRS resources are scheduled within the time window.
However Yoon teaches the below limitation:
cause the at least one network interface to transmit, to the UE, an uplink PRS (UL-PRS) configuration specifying one or more UL-PRS resource sets, wherein each UL-PRS resource set comprises one or more UL-PRS resources (Yoon, Fig 14, paragraph 190, the UE may receive information about a UL-PRS/SRS configuration from the location server and/or BS in step 1401, Paragraph 227, the BS/LMF/location server may indicate or configure the TA value to the UE in relation to a specific UL-PRS/SRS resource and/or a specific UL-PRS/SRS resource set);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of “R1-1910674” by adding UL-PRS configuration specifying one or more UL-PRS resource sets as taught by Yoon.    Because “R1-1910674” and Yoon teach PRS resources, and specifically Yoon teaches UL-PRS configuration specifying one or more UL-PRS resource sets for the benefit of the analogous art of transmitting and receiving an uplink reference signal for positioning (Yoon, paragraph 1). 
“R1-190674” and Yoon do not explicitly teach wherein all of the one or more UL-PRS resources are scheduled within the time window, however Li teaches wherein all of the one or more UL-PRS resources are scheduled within the time window (Li, paragraph 4, in an existing system, an uplink/downlink reference signal and an uplink/downlink physical channel are located in a same transmission time interval (TTI), and the uplink/downlink reference signal occupies a fixed time domain resource in the TTI, it is interpreted that uplink/downlink reference signal means both uplink and downlink reference signals)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of “R1-1910674” and Yoon by adding the uplink reference signals scheduled in the same time window as the downlink reference signals as taught by Li.  Because “R1-1910674”, Yoon, and Li teach reference signals, and specifically Li teaches the uplink reference signals scheduled in the same time window as the downlink reference signals for the benefit of the analogous art of a reference signal transmission method (Li, abstract).

Regarding Claim 55, “R1-1910674”, Yoon, and Li further teach wherein the at least one processor is further configured to: 
receive, from the UE via the at least one network interface, one or more of measurements of DL-PRS transmissions on one or more DL-PRS resources of the one or more DL-PRS resource sets (Yoon, paragraph 244, an RS for measuring reception power of detectable cells may be an SS/PBCH block and/or a DL-PRS, Since the number of RBs allocated for the DL-PRS is more than the number of RBs allocated for the SS/PBCH block, the UE may measure the DL-PRS in a wider range so that the UE detects cells in a wider range, Fig 17, paragraph 202, the UE may determine the TA value and/or power of the UL-PRS based on the RS, which may be a DL-PRS, paragraph 203, the UE may transmit the UL-PRS/SRS based on this determined TA Value and/or power of the UL-PRS/SRS).

Regarding Claim 58, “R1-1910674”, Yoon, and Li further teach wherein the duration of the time window is a fraction of a configured transmission periodicity of one of the one or more DL-PRS resource sets (“R1-1910674”, Fig 4, length of DL PRS occasion is less than DL PRS Resource Set Periodicity).

Regarding Claim 59, “R1-1910674”, Yoon, and Li further teach wherein all of the one or more DL-PRS resource sets have the same transmission periodicity (“R1-1910674”, Page 9, “Common Settings across DL PRS Resource Sets”, first paragraph, many of the parameters describing DL PRS Resource or DL PRS Resource Set can be defined even above the DL PRS Resource Set Level and are likely to have common values across DL PRS Resource Sets in many practical configurations, such as Periodicity of DL PRS Resource Allocation (bullet 6)).

Regarding Claim 60, “R1-1910674”, Yoon, and Li further teach wherein the duration of the time window is rounded up to a slot or subframe boundary (“R1-1910674, Fig 4, DL PRS Occasion is a whole number of slots, hence it is interpreted that the DL-PRS occasion (measurement window) has been rounded up to make it a whole number of slots).

Regarding Claim 61, “R1-1910674”, Yoon, and Li further teach wherein the duration of the time window is less than the duration defined by the configured transmission periodicity based on the duration defined by the configured transmission periodicity being greater than a threshold (“R1-1910674”, Fig 4 of “R1-1910674” shows a length of the DL-PRS measurement occasion being less than a periodicity of the measurement occasions, hence it is interpreted if the threshold is the length of the time window / measurement occasion, then if the duration of the transmission periodicity is greater than this threshold then the duration of the transmission periodicity is greater than the length of the time window / measurement occasion, as is indeed the case in Fig 4).

Regarding Claim 62, “R1-1910674”, Yoon, and Li further teach wherein the time window corresponds to a DL-PRS measurement window (Yoon, paragraph 244, an RS for measuring reception power of detectable cells may be an SS/PBCH block and/or a DL-PRS, Since the number of RBs allocated for the DL-PRS is more than the number of RBs allocated for the SS/PBCH block, the UE may measure the DL-PRS in a wider range so that the UE detects cells in a wider range), and wherein the at least one processor is further configured to: 
cause the at least one network interface to transmit, to the UE, a slot offset parameter that specifies a start slot for the one or more DL-PRS resource sets (“R1-1910674”, Fig 4, Time Offset (slot and symbol) for DL PRS Resource(s), Section 2.1.3, third bullet, slot offset of DL PRS Resource set provides time offset to the start slot of a given DL PRS Resource Set); and
cause the at least one network interface to transmit, to the UE, a maximum resource offset value parameter that specifies a maximum number of the DL-PRS resources of the one or more DL-PRS resource sets of the PRS instance (“R1-1910674”, Proposal 12, first bullet, maximum of DL PRS Resources per DL PRS Resource Set is limited by Lmax, with Lmax = 8 for FR1 and Lmax = 64 for FR2).

Regarding Claim 63, “R1-1910674”, Yoon, and Li further teach wherein the at least one processor is further configured to: 
cause the at least one network interface to transmit, to the UE, a slot offset parameter that specifies a start slot for the one or more DL-PRS resource sets or the one or more UL-PRS resources (“R1-1910674”, Fig 4, Time Offset (slot and symbol) for DL PRS Resource(s), Section 2.1.3, third bullet, slot offset of DL PRS Resource set provides time offset to the start slot of a given DL PRS Resource Set); and 
cause the at least one network interface to transmit, to the UE, a maximum resource offset value parameter that specifies a maximum number of the DL-PRS resources of the one or more DL-PRS resource sets or a maximum number of the one or more UL-PRS resources (“R1-1910674”, Proposal 12, first bullet, maximum of DL PRS Resources per DL PRS Resource Set is limited by Lmax, with Lmax = 8 for FR1 and Lmax = 64 for FR2).

Regarding Claim 64, “R1-1910674”, Yoon, and Li further teach wherein the at least one processor is further configured to: 
cause the at least one network interface to transmit, to the plurality of TRPs, the DL-PRS configuration (“R1-1910674”, Fig 1, each DL PRS Resource Set would correspond to a base station / TRP, hence each base station / TRP was configured with a  DL-PRS configuration).

Regarding Claim 66, “R1-1910674”, Yoon, and Li further teach wherein each of the DL-PRS resources of the one or more DL-PRS resource sets of the DL-PRS instance is associated with at least one of the one or more UL-PRS resources (Yoon,  paragraph 190, UE may receive information about a UL-PRS/SRS configuration from the location server and/or BS in step 1401, paragraph 191, in step 1403 the UE may receive an RS for determining the TA value and/or power of a UL-PRS/SRS from the BS, the RS may be a DL-PRS).

Regarding Claim 68, “R1-1910674”, Yoon, and Li further teach wherein the one or more DL-PRS resource sets of the DL-PRS instance are configured across all the plurality of TRPs (“R1-1910674”, Section 3, paragraph 2, bullet one, TRPs are identified by PRS IDs, Section 3.1, first paragraph, the predefined mode schedules PRS transmissions from all stations across configured orthogonal PRS resources (i.e. maps unique PRS IDs / stations IDs) in each DL PRS occasion, Section 3.1.1, first paragraph, first two bullets, N.sub.PRS-ID is the maximum number of PRS IDs supported by specification, I.sub.PRS-ID is the set of all PRS IDs, from 0 to N.sub.PRS-ID -1, Section 3.1.1, Example #1, N.sub.PRS-ID =9, I.sub.PRS-ID from 0 to 8, Fig 7, all PRS IDs (TRPs) are contained in each PRS occasion).

Regarding Claim 69, “R1-1910674”, Yoon, and Li further teach wherein all of the one or more UL-PRS resources are scheduled within the time window (Li, paragraph 4, in an existing system, an uplink/downlink reference signal and an uplink/downlink physical channel are located in a same transmission time interval (TTI), and the uplink/downlink reference signal occupies a fixed time domain resource in the TTI, it is interpreted that uplink/downlink reference signal means both uplink and downlink reference signals).

Regarding Claim 70, “R1-1910674”, Yoon, and Li further teach wherein: 
not all of the one or more UL-PRS resources are scheduled within the time window (“R1-1910674”, section 2.1, paragraph 3, a DL PRS occasion is defined as an instance of periodically repeated time windows where DL PRS is expected to be transmitted, hence there may be occasion where DL PRS is unexpectedly transmitted outside the window), and 
based on not all of the one or more UL-PRS resources being scheduled within the time window, an accuracy requirement for the positioning session is less than an accuracy requirement for the positioning session when all of the one or more UL-PRS resources are scheduled within the time window (“R1-1910674”, section 2.1, paragraph 3, a DL PRS occasion is defined as an instance of periodically repeated time windows where DL PRS is expected to be transmitted, hence a transmission outside this expected window may not be captured and hence accuracy or reliability would be lower).

Regarding Claim 71, “R1-1910674” further teaches a user equipment (UE), comprising (“R1-1910674”, Section 3, first paragraph, fist bullet, DL PRS configuration including DL PRS transmission scheduled is to be indicated to the UE for DL PRS positioning measurements): 
means for receiving, during a positioning session with a plurality of transmission-reception points (TRPs), a downlink positioning reference signal (DL- PRS) configuration specifying one or more DL-PRS resource sets (“R1-1910674”, Section 3, first paragraph, fist bullet, DL PRS configuration including DL PRS transmission scheduled is to be indicated to the UE for DL PRS positioning measurements, Proposal 11, bullet 2, UE  configured with up to 2 DL PRS Resource Sets associated with single TRP), 
wherein each DL- PRS resource set is associated with a TRP of the plurality of TRPs (“R1-1910674”, Section 2.1, paragraph 2, bullet 1, a DL PRS Resource Set is defined as a set of DL PRS Resources, the DL PRS Resources in a DL PRS resource Set are associated with the same TRP), 
is configured with a transmission periodicity (“R1-1910674”, Section 2.1, paragraph 3, DL PRS occasion was defined as one instance of periodically repeated time windows where DL PRS is expected to be transmitted), 
comprises one or more DL-PRS resources that are transmitted according to the configured transmission periodicity of the DL-PRS resource set (“R1-1910674”, Section 2.1, paragraph 2, bullet 1, a DL PRS Resource Set is defined as a set of DL PRS Resources, the DL PRS Resources in a DL PRS resource Set are associated with the same TRP, Section 2.1, paragraph 3, DL PRS occasion was defined as one instance of periodically repeated time windows where DL PRS is expected to be transmitted), 
wherein each DL-PRS resource is scheduled to be repeated over one or more consecutive slots, wherein one transmission instance of a repetition of the one or more DL-PRS resources of the one or more DL-PRS resource sets corresponds to a DL-PRS instance, wherein all DL-PRS resources of the one or more DL-PRS resource sets of the DL-PRS instance are scheduled within a time window (“R1-1910674”, Section 2.1, paragraph 3, DL PRS occasion was defined as one instance of periodically repeated time windows (consecutive slots) where DL PRS is expected to be transmitted), and 
wherein a duration of the time window is less than a duration defined by a configured transmission periodicity of one of the one or more DL-PRS resource sets (“R1-1910674”, Fig 4, length of DL PRS occasion is less than DL PRS Resource Set Periodicity); 
“R1-1910674” does not explicitly teach the below limitation:
means for receiving an uplink PRS (UL-PRS) configuration specifying one or more UL-PRS resource sets, wherein each UL-PRS resource set comprises one or more UL-PRS resources, and wherein the one or more UL-PRS resources are scheduled within the time window.
However Yoon teaches the below limitation:
means for receiving an uplink PRS (UL-PRS) configuration specifying one or more UL-PRS resource sets, wherein each UL-PRS resource set comprises one or more UL-PRS resources (Yoon, Fig 14, paragraph 190, the UE may receive information about a UL-PRS/SRS configuration from the location server and/or BS in step 1401, Paragraph 227, the BS/LMF/location server may indicate or configure the TA value to the UE in relation to a specific UL-PRS/SRS resource and/or a specific UL-PRS/SRS resource set);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of “R1-1910674” by adding UL-PRS configuration specifying one or more UL-PRS resource sets as taught by Yoon.    Because “R1-1910674” and Yoon teach PRS resources, and specifically Yoon teaches UL-PRS configuration specifying one or more UL-PRS resource sets for the benefit of the analogous art of transmitting and receiving an uplink reference signal for positioning (Yoon, paragraph 1). 
“R1-190674” and Yoon do not explicitly teach wherein the one or more UL-PRS resources are scheduled within the time window, however Li teaches wherein the one or more UL-PRS resources are scheduled within the time window (Li, paragraph 4, in an existing system, an uplink/downlink reference signal and an uplink/downlink physical channel are located in a same transmission time interval (TTI), and the uplink/downlink reference signal occupies a fixed time domain resource in the TTI, it is interpreted that uplink/downlink reference signal means both uplink and downlink reference signals)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of “R1-1910674” and Yoon by adding the uplink reference signals scheduled in the same time window as the downlink reference signals as taught by Li.  Because “R1-1910674”, Yoon, and Li teach reference signals, and specifically Li teaches the uplink reference signals scheduled in the same time window as the downlink reference signals for the benefit of the analogous art of a reference signal transmission method (Li, abstract).

Regarding Claim 72, “R1-1910674” further teaches a positioning entity, comprising (R1-1910674”, Section 3, first paragraph, fist bullet, DL PRS configuration including DL PRS transmission scheduled is to be indicated to the UE for DL PRS positioning measurements, the base station or network entity that sends the DL PRS configuration to the UE would be considered a positioning entity): 
means for transmitting, to a user equipment (UE) engaged in a positioning session with a plurality of transmission-reception points (TRPs), a downlink positioning reference signal (DL-PRS) configuration specifying one or more DL-PRS resource sets of a DL-PRS instance (“R1-1910674”, Section 3, first paragraph, fist bullet, DL PRS configuration including DL PRS transmission scheduled is to be indicated to the UE for DL PRS positioning measurements, Proposal 11, bullet 2, UE  configured with up to 2 DL PRS Resource Sets associated with single TRP), 
wherein each DL-PRS resource set is associated with a TRP of the plurality of TRPs (“R1-1910674”, Section 2.1, paragraph 2, bullet 1, a DL PRS Resource Set is defined as a set of DL PRS Resources, the DL PRS Resources in a DL PRS resource Set are associated with the same TRP), 
is configured with a transmission periodicity (“R1-1910674”, Section 2.1, paragraph 3, DL PRS occasion was defined as one instance of periodically repeated time windows where DL PRS is expected to be transmitted), 
comprises one or more DL-PRS resources that are transmitted according to the configured transmission periodicity of the DL-PRS resource set (“R1-1910674”, Section 2.1, paragraph 2, bullet 1, a DL PRS Resource Set is defined as a set of DL PRS Resources, the DL PRS Resources in a DL PRS resource Set are associated with the same TRP, Section 2.1, paragraph 3, DL PRS occasion was defined as one instance of periodically repeated time windows where DL PRS is expected to be transmitted), 
wherein each DL-PRS resource is scheduled to be repeated over one or more consecutive slots, wherein one transmission instance of a repetition of the one or more DL-PRS resources of the one or more DL-PRS resource sets corresponds to a DL-PRS instance, wherein all DL-PRS resources of the one or more DL-PRS resource sets of the DL-PRS instance are scheduled within a time window (“R1-1910674”, Section 2.1, paragraph 3, DL PRS occasion was defined as one instance of periodically repeated time windows (consecutive slots) where DL PRS is expected to be transmitted), and 
wherein a duration of the time window is less than a duration defined by a configured transmission periodicity of one of the one or more DL-PRS resource sets (“R1-1910674”, Fig 4, length of DL PRS occasion is less than DL PRS Resource Set Periodicity); 
“R1-1910674” does not explicitly teach the below limitation:
means for transmitting, to the UE, an uplink PRS (UL-PRS) configuration specifying one or more UL-PRS resource sets, wherein each UL-PRS resource set comprises one or more UL-PRS resources, and wherein the one or more UL-PRS resources are scheduled within the time window.
However Yoon teaches the below limitation:
means for transmitting, to the UE, an uplink PRS (UL-PRS) configuration specifying one or more UL-PRS resource sets, wherein each UL-PRS resource set comprises one or more UL-PRS resources (Yoon, Fig 14, paragraph 190, the UE may receive information about a UL-PRS/SRS configuration from the location server and/or BS in step 1401, Paragraph 227, the BS/LMF/location server may indicate or configure the TA value to the UE in relation to a specific UL-PRS/SRS resource and/or a specific UL-PRS/SRS resource set);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of “R1-1910674” by adding UL-PRS configuration specifying one or more UL-PRS resource sets as taught by Yoon.    Because “R1-1910674” and Yoon teach PRS resources, and specifically Yoon teaches UL-PRS configuration specifying one or more UL-PRS resource sets for the benefit of the analogous art of transmitting and receiving an uplink reference signal for positioning (Yoon, paragraph 1). 
“R1-190674” and Yoon do not explicitly teach wherein the one or more UL-PRS resources are scheduled within the time window, however Li teaches wherein the one or more UL-PRS resources are scheduled within the time window (Li, paragraph 4, in an existing system, an uplink/downlink reference signal and an uplink/downlink physical channel are located in a same transmission time interval (TTI), and the uplink/downlink reference signal occupies a fixed time domain resource in the TTI, it is interpreted that uplink/downlink reference signal means both uplink and downlink reference signals)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of “R1-1910674” and Yoon by adding the uplink reference signals scheduled in the same time window as the downlink reference signals as taught by Li.  Because “R1-1910674”, Yoon, and Li teach reference signals, and specifically Li teaches the uplink reference signals scheduled in the same time window as the downlink reference signals for the benefit of the analogous art of a reference signal transmission method (Li, abstract).

Regarding Claim 73, “R1-1910674” further teaches a non-transitory computer-readable medium storing computer-executable instructions, the computer-executable instructions comprising (“R1-1910674”, Section 3, first paragraph, fist bullet, DL PRS configuration including DL PRS transmission scheduled is to be indicated to the UE for DL PRS positioning measurements, inherently a UE would have a memory with instructions to be executed by a processor): 
at least one instruction instructing a user equipment (UE) engaged in a positioning session with a plurality of transmission-reception points (TRPs) to receive a downlink positioning reference signal (DL-PRS) configuration specifying one or more DL-PRS resource sets (“R1-1910674”, Section 3, first paragraph, fist bullet, DL PRS configuration including DL PRS transmission scheduled is to be indicated to the UE for DL PRS positioning measurements, Proposal 11, bullet 2, UE  configured with up to 2 DL PRS Resource Sets associated with single TRP), 
wherein each DL-PRS resource set is associated with a TRP of the plurality of TRPs (“R1-1910674”, Section 2.1, paragraph 2, bullet 1, a DL PRS Resource Set is defined as a set of DL PRS Resources, the DL PRS Resources in a DL PRS resource Set are associated with the same TRP), 
is configured with a transmission periodicity (“R1-1910674”, Section 2.1, paragraph 3, DL PRS occasion was defined as one instance of periodically repeated time windows where DL PRS is expected to be transmitted), 
comprises one or more DL-PRS resources that are transmitted according to the configured transmission periodicity of the DL-PRS resource set (“R1-1910674”, Section 2.1, paragraph 2, bullet 1, a DL PRS Resource Set is defined as a set of DL PRS Resources, the DL PRS Resources in a DL PRS resource Set are associated with the same TRP, Section 2.1, paragraph 3, DL PRS occasion was defined as one instance of periodically repeated time windows where DL PRS is expected to be transmitted), 
wherein each DL-PRS resource is scheduled to be repeated over one or more consecutive slots, wherein one transmission instance of a repetition of the one or more DL-PRS resources of the one or more DL-PRS resource sets corresponds to a DL-PRS instance, wherein all DL-PRS resources of the one or more DL-PRS resource sets of the DL-PRS instance are scheduled within a time window (“R1-1910674”, Section 2.1, paragraph 3, DL PRS occasion was defined as one instance of periodically repeated time windows (consecutive slots) where DL PRS is expected to be transmitted), and 
wherein a duration of the time window is less than a duration defined by a configured transmission periodicity of one of the one or more DL-PRS resource sets (“R1-1910674”, Fig 4, length of DL PRS occasion is less than DL PRS Resource Set Periodicity); 
“R1-1910674” does not explicitly teach the below limitation:
at least one instruction instructing the UE to receive an uplink PRS (UL-PRS) configuration specifying one or more UL-PRS resource sets, wherein each UL-PRS resource set comprises one or more UL-PRS resources, and wherein the one or more UL-PRS resources are scheduled within the time window.
However Yoon teaches the below limitation:
at least one instruction instructing the UE to receive an uplink PRS (UL-PRS) configuration specifying one or more UL-PRS resource sets, wherein each UL-PRS resource set comprises one or more UL-PRS resources (Yoon, Fig 14, paragraph 190, the UE may receive information about a UL-PRS/SRS configuration from the location server and/or BS in step 1401, Paragraph 227, the BS/LMF/location server may indicate or configure the TA value to the UE in relation to a specific UL-PRS/SRS resource and/or a specific UL-PRS/SRS resource set);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of “R1-1910674” by adding UL-PRS configuration specifying one or more UL-PRS resource sets as taught by Yoon.    Because “R1-1910674” and Yoon teach PRS resources, and specifically Yoon teaches UL-PRS configuration specifying one or more UL-PRS resource sets for the benefit of the analogous art of transmitting and receiving an uplink reference signal for positioning (Yoon, paragraph 1). 
“R1-190674” and Yoon do not explicitly teach wherein the one or more UL-PRS resources are scheduled within the time window, however Li teaches wherein the one or more UL-PRS resources are scheduled within the time window (Li, paragraph 4, in an existing system, an uplink/downlink reference signal and an uplink/downlink physical channel are located in a same transmission time interval (TTI), and the uplink/downlink reference signal occupies a fixed time domain resource in the TTI, it is interpreted that uplink/downlink reference signal means both uplink and downlink reference signals)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of “R1-1910674” and Yoon by adding the uplink reference signals scheduled in the same time window as the downlink reference signals as taught by Li.  Because “R1-1910674”, Yoon, and Li teach reference signals, and specifically Li teaches the uplink reference signals scheduled in the same time window as the downlink reference signals for the benefit of the analogous art of a reference signal transmission method (Li, abstract).

Regarding Claim 74, “R1-1910674 ”further teaches a non-transitory computer-readable medium storing computer-executable instructions, the computer-executable instructions comprising (R1-1910674”, Section 3, first paragraph, fist bullet, DL PRS configuration including DL PRS transmission scheduled is to be indicated to the UE for DL PRS positioning measurements, the base station or network entity that sends the DL PRS configuration to the UE would be considered a positioning entity, inherently this base station or network entity would have a network interface and a processor executing instructions stored in memory): 
at least one instruction instructing a positioning entity to transmit, to a user equipment (UE) engaged in a positioning session with a plurality of transmission- reception points (TRPs), a downlink positioning reference signal (DL-PRS) configuration specifying one or more DL-PRS resource sets of a DL-PRS instance (“R1-1910674”, Section 3, first paragraph, fist bullet, DL PRS configuration including DL PRS transmission scheduled is to be indicated to the UE for DL PRS positioning measurements, Proposal 11, bullet 2, UE  configured with up to 2 DL PRS Resource Sets associated with single TRP), 
wherein each DL-PRS resource set is associated with a TRP of the plurality of TRPs (“R1-1910674”, Section 2.1, paragraph 2, bullet 1, a DL PRS Resource Set is defined as a set of DL PRS Resources, the DL PRS Resources in a DL PRS resource Set are associated with the same TRP), 
is configured with a transmission periodicity (“R1-1910674”, Section 2.1, paragraph 3, DL PRS occasion was defined as one instance of periodically repeated time windows where DL PRS is expected to be transmitted), 
comprises one or more DL-PRS resources that are transmitted according to the configured transmission periodicity of the DL-PRS resource set (“R1-1910674”, Section 2.1, paragraph 2, bullet 1, a DL PRS Resource Set is defined as a set of DL PRS Resources, the DL PRS Resources in a DL PRS resource Set are associated with the same TRP, Section 2.1, paragraph 3, DL PRS occasion was defined as one instance of periodically repeated time windows where DL PRS is expected to be transmitted), 
wherein each DL-PRS resource is scheduled to be repeated over one or more consecutive slots, wherein one transmission instance of a repetition of the one or more DL-PRS resources of the one or more DL-PRS resource sets corresponds to a DL- PRS instance, wherein all DL-PRS resources of the one or more DL-PRS resource sets of the DL-PRS instance are scheduled within a time window (“R1-1910674”, Section 2.1, paragraph 3, DL PRS occasion was defined as one instance of periodically repeated time windows (consecutive slots) where DL PRS is expected to be transmitted), and 
wherein a duration of the time window is less than a duration defined by a configured transmission periodicity of one of the one or more DL-PRS resource sets (“R1-1910674”, Fig 4, length of DL PRS occasion is less than DL PRS Resource Set Periodicity); 
“R1-1910674” does not explicitly teach the below limitation:
at least one instruction instructing the positioning entity to transmit, to the UE, an uplink PRS (UL-PRS) configuration specifying one or more UL-PRS resource sets, wherein each UL-PRS resource set comprises one or more UL-PRS resources, and wherein the one or more UL-PRS resources are scheduled within the time window.
However Yoon teaches the below limitation:
at least one instruction instructing the positioning entity to transmit, to the UE, an uplink PRS (UL-PRS) configuration specifying one or more UL-PRS resource sets, wherein each UL-PRS resource set comprises one or more UL-PRS resources (Yoon, Fig 14, paragraph 190, the UE may receive information about a UL-PRS/SRS configuration from the location server and/or BS in step 1401, Paragraph 227, the BS/LMF/location server may indicate or configure the TA value to the UE in relation to a specific UL-PRS/SRS resource and/or a specific UL-PRS/SRS resource set);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of “R1-1910674” by adding UL-PRS configuration specifying one or more UL-PRS resource sets as taught by Yoon.    Because “R1-1910674” and Yoon teach PRS resources, and specifically Yoon teaches UL-PRS configuration specifying one or more UL-PRS resource sets for the benefit of the analogous art of transmitting and receiving an uplink reference signal for positioning (Yoon, paragraph 1). 
“R1-190674” and Yoon do not explicitly teach wherein the one or more UL-PRS resources are scheduled within the time window, however Li teaches wherein the one or more UL-PRS resources are scheduled within the time window (Li, paragraph 4, in an existing system, an uplink/downlink reference signal and an uplink/downlink physical channel are located in a same transmission time interval (TTI), and the uplink/downlink reference signal occupies a fixed time domain resource in the TTI, it is interpreted that uplink/downlink reference signal means both uplink and downlink reference signals)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of “R1-1910674” and Yoon by adding the uplink reference signals scheduled in the same time window as the downlink reference signals as taught by Li.  Because “R1-1910674”, Yoon, and Li teach reference signals, and specifically Li teaches the uplink reference signals scheduled in the same time window as the downlink reference signals for the benefit of the analogous art of a reference signal transmission method (Li, abstract).

Claims 5-6, 21-22, 40-41, and 56-57 and  are rejected under 35 U.S.C 103 as being unpatentable over “Intel, Remaining Details of DL PRS Design for NR Positioning", R1-1910674, 3GPP TSG RAN WG1 Meeting #98bis, Chongqing, China, October 2019” (hereinafter as “R1-1910674”), Yoon (US 2021/0352613) and Li (2018/0375631), and further in view of Huang (US 2021/0058891).

Regarding Claim 5, “R1-1910674”, Yoon, and Li teach all the limitations of parent claim 1, but do not explicitly each wherein a maximum duration of the time window is a UE capability, the method further comprising: 
transmitting, to a location server, the maximum duration of the time window.
However Huang teaches wherein a maximum duration of the time window is a UE capability (Huang, Paragraph 143, support in provisional 62,930,449 page 52 paragraph 6, the configured inter-frequency RSTD measurement gap pattern by the serving base station, can be further determined by a UE indicated capability information, which contains a minimal measurement gap length that UE requires to apply inter-frequency RSTD measurement), the method further comprising: 
transmitting, to a location server, the maximum duration of the time window (Huang, Paragraph 143, support in provisional 62,930,449 page 52 paragraph 6, the configured inter-frequency RSTD measurement gap pattern by the serving base station, can be further determined by a UE indicated capability information, which contains a minimal measurement gap length that UE requires to apply inter-frequency RSTD measurement).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of “R1-1910674”, Yoon, and Li by adding a UE notifying a location server of the maximum duration of the time window as taught by Huang.  Because “R1-1910674”, Yoon, Li, and Huang teach reference signals, and specifically Huang teaches adding a UE notifying a location server of the maximum duration of the time window for the benefit of the analogous art of reference signal time difference (RSTD) measurement based on the New Radio (NR) positioning reference signal (PRS) (Huang, abstract).

Regarding Claim 6, “R1-1910674”, Yoon, Li, and Huang further teach wherein the maximum duration of the time window is based on a frequency range or a frequency band to which the UE can tune (Huang, Paragraph 143, support in provisional 62,930,449 page 52 paragraph 6, the configured inter-frequency RSTD measurement gap pattern by the serving base station, can be further determined by a UE indicated capability information, which contains a minimal measurement gap length that UE requires to apply inter-frequency RSTD measurement).

Regarding Claim 21, “R1-1910674”, Yoon, and Li teach all the limitations of parent claim 19, but do not explicitly teach wherein a maximum duration of the time window is a UE capability, the method further comprising: 
receiving, from the UE, the maximum duration of the time window.
However Huang teaches wherein a maximum duration of the time window is a UE capability (Huang, Paragraph 143, support in provisional 62,930,449 page 52 paragraph 6, the configured inter-frequency RSTD measurement gap pattern by the serving base station, can be further determined by a UE indicated capability information, which contains a minimal measurement gap length that UE requires to apply inter-frequency RSTD measurement), the method further comprising: 
receiving, from the UE, the maximum duration of the time window (Huang, Paragraph 143, support in provisional 62,930,449 page 52 paragraph 6, the configured inter-frequency RSTD measurement gap pattern by the serving base station, can be further determined by a UE indicated capability information, which contains a minimal measurement gap length that UE requires to apply inter-frequency RSTD measurement).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of “R1-1910674”, Yoon, and Li by adding a UE notifying a location server of the maximum duration of the time window as taught by Huang.  Because “R1-1910674”, Yoon, Li, and Huang teach reference signals, and specifically Huang teaches adding a UE notifying a location server of the maximum duration of the time window for the benefit of the analogous art of reference signal time difference (RSTD) measurement based on the New Radio (NR) positioning reference signal (PRS) (Huang, abstract).

Regarding Claim 22, “R1-1910674”, Yoon, Li, and Huang further teach wherein the maximum duration of the time window is based on a frequency range or a frequency band to which the UE can tune (Huang, Paragraph 143, support in provisional 62,930,449 page 52 paragraph 6, the configured inter-frequency RSTD measurement gap pattern by the serving base station, can be further determined by a UE indicated capability information, which contains a minimal measurement gap length that UE requires to apply inter-frequency RSTD measurement).

Regarding Claim 40, “R1-1910674”, Yoon, and Li teach all the limitations of parent claim 36, but do not explicitly teach wherein a maximum duration of the time window is a UE capability, and wherein the at least one processor is further configured to: 
cause the at least one transceiver to transmit, to a location server, the maximum duration of the time window.
However Huang teaches wherein a maximum duration of the time window is a UE capability (Huang, Paragraph 143, support in provisional 62,930,449 page 52 paragraph 6, the configured inter-frequency RSTD measurement gap pattern by the serving base station, can be further determined by a UE indicated capability information, which contains a minimal measurement gap length that UE requires to apply inter-frequency RSTD measurement), and wherein the at least one processor is further configured to: 
cause the at least one transceiver to transmit, to a location server, the maximum duration of the time window (Huang, Paragraph 143, support in provisional 62,930,449 page 52 paragraph 6, the configured inter-frequency RSTD measurement gap pattern by the serving base station, can be further determined by a UE indicated capability information, which contains a minimal measurement gap length that UE requires to apply inter-frequency RSTD measurement).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of “R1-1910674”, Yoon, and Li by adding a UE notifying a location server of the maximum duration of the time window as taught by Huang.  Because “R1-1910674”, Yoon, Li, and Huang teach reference signals, and specifically Huang teaches adding a UE notifying a location server of the maximum duration of the time window for the benefit of the analogous art of reference signal time difference (RSTD) measurement based on the New Radio (NR) positioning reference signal (PRS) (Huang, abstract).

Regarding Claim 41, “R1-1910674”, Yoon, Li, and Huang further teach wherein the maximum duration of the time window is based on a frequency range or a frequency band to which the UE can tune (Huang, Paragraph 143, support in provisional 62,930,449 page 52 paragraph 6, the configured inter-frequency RSTD measurement gap pattern by the serving base station, can be further determined by a UE indicated capability information, which contains a minimal measurement gap length that UE requires to apply inter-frequency RSTD measurement).

Regarding Claim 56, R1-1910674”, Yoon, and Li teach all the limitations of parent claim 54, but do not explicitly teach wherein a maximum duration of the time window is a UE capability, and wherein the at least one processor is further configured to: 
receive, from the UE via the at least one network interface, the maximum duration of the time window.
However Huang teaches wherein a maximum duration of the time window is a UE capability (Huang, Paragraph 143, support in provisional 62,930,449 page 52 paragraph 6, the configured inter-frequency RSTD measurement gap pattern by the serving base station, can be further determined by a UE indicated capability information, which contains a minimal measurement gap length that UE requires to apply inter-frequency RSTD measurement), and wherein the at least one processor is further configured to: 
receive, from the UE via the at least one network interface, the maximum duration of the time window (Huang, Paragraph 143, support in provisional 62,930,449 page 52 paragraph 6, the configured inter-frequency RSTD measurement gap pattern by the serving base station, can be further determined by a UE indicated capability information, which contains a minimal measurement gap length that UE requires to apply inter-frequency RSTD measurement).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of “R1-1910674”, Yoon, and Li by adding a UE notifying a location server of the maximum duration of the time window as taught by Huang.  Because “R1-1910674”, Yoon, Li, and Huang teach reference signals, and specifically Huang teaches adding a UE notifying a location server of the maximum duration of the time window for the benefit of the analogous art of reference signal time difference (RSTD) measurement based on the New Radio (NR) positioning reference signal (PRS) (Huang, abstract).

Regarding Claim 57, “R1-1910674”, Yoon, Li, and Huang further teach wherein the maximum duration of the time window is based on a frequency range or a frequency band to which the UE can tune (Huang, Paragraph 143, support in provisional 62,930,449 page 52 paragraph 6, the configured inter-frequency RSTD measurement gap pattern by the serving base station, can be further determined by a UE indicated capability information, which contains a minimal measurement gap length that UE requires to apply inter-frequency RSTD measurement).

Claims 13, 30, 48, and 65 are rejected under 35 U.S.C 103 as being unpatentable over “Intel, Remaining Details of DL PRS Design for NR Positioning", R1-1910674, 3GPP TSG RAN WG1 Meeting #98bis, Chongqing, China, October 2019” (hereinafter as “R1-1910674”), Yoon (US 2021/0352613) and Li (2018/0375631), and further in view of Siomina (US 2015/0189610).

Regarding Claim 13, “R1-1910674”, Yoon, and Li teach all the limitations of parent claim 1, but do not explicitly teach wherein the time window is configured based on the UE being configured to report a UE reception-to-transmission (UE Rx-Tx) measurement, however Siomina teaches wherein the time window is configured based on the UE being configured to report a UE reception-to-transmission (UE Rx-Tx) measurement (Siomina, paragraph 155, the amount of timing adjustment may also be estimated based on the difference of two consecutively received Rx-Tx timing measurements or other information used for determining the search window configured for the measurements).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of “R1-1910674”, Yoon, and Li by adding time window configuration based on a UE reception-to-transmission (UE Rx-Tx) measurement as taught by Siomina.  Because “R1-1910674”, Yoon, Li, and Siomina teach reference signals, and specifically Siomina teaches time window configuration based on a UE reception-to-transmission (UE Rx-Tx) measurement for the benefit of the analogous art of positioning of devices based on measurements of radio transmissions. (Siomina, paragraph 1).

Regarding Claim 30, “R1-1910674”, Yoon, and Li teach all the limitations of parent claim 19, but do not explicitly teach wherein the time window is configured based on the UE being configured to report a UE reception-to-transmission (UE Rx-Tx) measurement, however Siomina teaches wherein the time window is configured based on the UE being configured to report a UE reception-to-transmission (UE Rx-Tx) measurement (Siomina, paragraph 155, the amount of timing adjustment may also be estimated based on the difference of two consecutively received Rx-Tx timing measurements or other information used for determining the search window configured for the measurements).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of “R1-1910674”, Yoon, and Li by adding time window configuration based on a UE reception-to-transmission (UE Rx-Tx) measurement as taught by Siomina.  Because “R1-1910674”, Yoon, Li, and Siomina teach reference signals, and specifically Siomina teaches time window configuration based on a UE reception-to-transmission (UE Rx-Tx) measurement for the benefit of the analogous art of positioning of devices based on measurements of radio transmissions. (Siomina, paragraph 1).

Regarding Claim 48, “R1-1910674”, Yoon, and Li teach all the limitations of parent claim 36, but do not explicitly teach wherein the time window is configured based on the UE being configured to report a UE reception-to-transmission (UE Rx-Tx) measurement, however Siomina teaches wherein the time window is configured based on the UE being configured to report a UE reception-to-transmission (UE Rx-Tx) measurement (Siomina, paragraph 155, the amount of timing adjustment may also be estimated based on the difference of two consecutively received Rx-Tx timing measurements or other information used for determining the search window configured for the measurements).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of “R1-1910674”, Yoon, and Li by adding time window configuration based on a UE reception-to-transmission (UE Rx-Tx) measurement as taught by Siomina.  Because “R1-1910674”, Yoon, Li, and Siomina teach reference signals, and specifically Siomina teaches time window configuration based on a UE reception-to-transmission (UE Rx-Tx) measurement for the benefit of the analogous art of positioning of devices based on measurements of radio transmissions. (Siomina, paragraph 1).

Regarding Claim 65, “R1-1910674”, Yoon, and Li teach all the limitations of parent claim 54, but do not explicitly teach wherein the time window is configured based on the UE being configured to report a UE reception-to-transmission (UE Rx-Tx) measurement, however Siomina teaches wherein the time window is configured based on the UE being configured to report a UE reception-to-transmission (UE Rx-Tx) measurement (Siomina, paragraph 155, the amount of timing adjustment may also be estimated based on the difference of two consecutively received Rx-Tx timing measurements or other information used for determining the search window configured for the measurements).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of “R1-1910674”, Yoon, and Li by adding time window configuration based on a UE reception-to-transmission (UE Rx-Tx) measurement as taught by Siomina.  Because “R1-1910674”, Yoon, Li, and Siomina teach reference signals, and specifically Siomina teaches time window configuration based on a UE reception-to-transmission (UE Rx-Tx) measurement for the benefit of the analogous art of positioning of devices based on measurements of radio transmissions. (Siomina, paragraph 1).

Claims 15, 32, 50, and 67 are rejected under 35 U.S.C 103 as being unpatentable over “Intel, Remaining Details of DL PRS Design for NR Positioning", R1-1910674, 3GPP TSG RAN WG1 Meeting #98bis, Chongqing, China, October 2019” (hereinafter as “R1-1910674”), Yoon (US 2021/0352613) and Li (2018/0375631), and further in view of Keating (US 2022/0060243).

Regarding Claim 15, “R1-1910674”, Yoon, and Li teach all the limitations of parent claim 1, but do not explicitly teach wherein at least some of the DL-PRS resources of the one or more DL-PRS resource sets of the DL-PRS instance are not associated with any of the one or more UL-PRS resources, however Keating teaches wherein at least some of the DL-PRS resources of the one or more DL-PRS resource sets of the DL-PRS instance are not associated with any of the one or more UL-PRS resources (Keating, paragraph 28, several positioning solutions have been agreed to be specified in NR Rel-16, which include DL-TDOA and UL-TDOA, according to paragraph 128 of the pre-grant publication, a situation where the UL-PRS resources may not be in response to the DL-PRS is where the DL-PRS and UL-PRS resources are for different positioning sessions, such as DL-TDOA or UL-TDOA).   
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of “R1-1910674”, Yoon, and Li by adding DL-PRS and UL-PRS not associated with each other as taught by Keating.  Because “R1-1910674”, Yoon, Li, and Keating teach reference signals, and specifically Keating teaches DL-PRS and UL-PRS not associated with each other for the benefit of the analogous art of providing an efficient receiver beam selection scheme during positioning which utilizes the uplink (Keating, abstract).

Regarding Claim 32, “R1-1910674”, Yoon, and Li teach all the limitations of parent claim 19, but do not explicitly teach wherein at least some of the DL-PRS resources of the one or more DL-PRS resource sets of the DL-PRS instance are not associated with any of the one or more UL-PRS resources, however Keating teaches wherein at least some of the DL-PRS resources of the one or more DL-PRS resource sets of the DL-PRS instance are not associated with any of the one or more UL-PRS resources (Keating, paragraph 28, several positioning solutions have been agreed to be specified in NR Rel-16, which include DL-TDOA and UL-TDOA, according to paragraph 128 of the pre-grant publication, a situation where the UL-PRS resources may not be in response to the DL-PRS is where the DL-PRS and UL-PRS resources are for different positioning sessions, such as DL-TDOA or UL-TDOA).   
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of “R1-1910674”, Yoon, and Li by adding DL-PRS and UL-PRS not associated with each other as taught by Keating.  Because “R1-1910674”, Yoon, Li, and Keating teach reference signals, and specifically Keating teaches DL-PRS and UL-PRS not associated with each other for the benefit of the analogous art of providing an efficient receiver beam selection scheme during positioning which utilizes the uplink (Keating, abstract).

Regarding Claim 50, “R1-1910674”, Yoon, and Li teach all the limitations of parent claim 36, but do not explicitly teach wherein at least some of the DL-PRS resources of the one or more DL-PRS resource sets of the DL-PRS instance are not associated with any of the one or more UL-PRS resources, however Keating teaches wherein at least some of the DL-PRS resources of the one or more DL-PRS resource sets of the DL-PRS instance are not associated with any of the one or more UL-PRS resources (Keating, paragraph 28, several positioning solutions have been agreed to be specified in NR Rel-16, which include DL-TDOA and UL-TDOA, according to paragraph 128 of the pre-grant publication, a situation where the UL-PRS resources may not be in response to the DL-PRS is where the DL-PRS and UL-PRS resources are for different positioning sessions, such as DL-TDOA or UL-TDOA).   
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of “R1-1910674”, Yoon, and Li by adding DL-PRS and UL-PRS not associated with each other as taught by Keating.  Because “R1-1910674”, Yoon, Li, and Keating teach reference signals, and specifically Keating teaches DL-PRS and UL-PRS not associated with each other for the benefit of the analogous art of providing an efficient receiver beam selection scheme during positioning which utilizes the uplink (Keating, abstract).

Regarding Claim 67, “R1-1910674”, Yoon, and Li teach all the limitations of parent claim 54, but do not explicitly teach wherein at least some of the DL-PRS resources of the one or more DL-PRS resource sets of the DL-PRS instance are not associated with any of the one or more UL-PRS resources, however Keating teaches wherein at least some of the DL-PRS resources of the one or more DL-PRS resource sets of the DL-PRS instance are not associated with any of the one or more UL-PRS resources (Keating, paragraph 28, several positioning solutions have been agreed to be specified in NR Rel-16, which include DL-TDOA and UL-TDOA, according to paragraph 128 of the pre-grant publication, a situation where the UL-PRS resources may not be in response to the DL-PRS is where the DL-PRS and UL-PRS resources are for different positioning sessions, such as DL-TDOA or UL-TDOA).   
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of “R1-1910674”, Yoon, and Li by adding DL-PRS and UL-PRS not associated with each other as taught by Keating.  Because “R1-1910674”, Yoon, Li, and Keating teach reference signals, and specifically Keating teaches DL-PRS and UL-PRS not associated with each other for the benefit of the analogous art of providing an efficient receiver beam selection scheme during positioning which utilizes the uplink (Keating, abstract).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAD N DEFAUW whose telephone number is (571)272-6905.  The examiner can normally be reached on Monday-Thursday 8:30 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang can be reached on (571) 270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/T.N.D/Examiner, Art Unit 2412                  

/CHARLES C JIANG/Supervisory Patent Examiner, Art Unit 2412